DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention


Claims 50 and 52 are still rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims suffer from multiple issues.  First, there is the question of whether the claims qualify as dependent claims.  This is because the preambles states that this is a computer program (“computer program” for 50 and “cloud computing” for 52), not a method as would be required if they were proper dependent claims.  


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2, 26-27, 48, 50, 52 and 68-70 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   Claims 50 and 52, however, do not appear to fall within one of the statutory categories. Claim 50 is a computer program, which is software per se and signals per se. Claim 52 is a cloud computing system, but there are no claimed system components. Therefore, it is also software per se. 
Claim 48 recites facilitation of product sourcing and auctioning (products such as commodities), which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors).   Specifically, claim 48 recites “qualifying… the users with system certification… requesting… the system certification… disclosing… identification information… evaluating…  the identification information… depositing… product documents… updating… forecasting… replenishing…  alerting buyer of the product inventory…  adjusting the future product turnover forecasts…  qualifying… the users with… general auction certification… evaluating… the general auction certification… requesting… auction participation; scheduling… the product auction; reviewing… auction product properties document; registering… optimizing… product properties and a target product price to achieve a minimum price to quality ratio… counseling… the first user in revision of the product properties to achieve the minimum price to quality ratio… executing… auction.”  This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.  
The claim’s technical element, which is “the system”,  used in authenticating user, maintaining and updating transaction information, preparing product auction, executing the auction, and apprising auction performance, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   The examiner notes that "the system" refers to a system for interactive on-line electronic communications and processing of business transactions between parties to a commercial transaction. See FIG 1 of Patent 4,799,156.  The applicant has incorporated 4,799,156 by referenced.  See Certified Copy of Foreign Priority Application - 11/24/2015, page 63 first paragraph, under "Cross Reference to Related Applications".
Claim 50 introduces the element of a “computer program”, this is a program/algorithm part of a computer system that is being used as a tool to perform the abstract idea.  
Claim 52 introduces the element of “cloud computing” has determined to be part of “generic computer”, in another location, part of a computer system that is being used as a tool to perform the abstract idea. 
Dependent claims 2, 26-27 and 68-70 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 2, 26-27, 48, 50, 52 and 68-70 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“claim 26 (and/or 27), includes a combination of additional elements integrated into a practical application… Claim 26 further limits the step of bidding in claim 48 to include either: a step of choosing, by the second and the third user, a chosen product in which to bid; a step of confirming, by the second and the third user, whether it can fulfill product properties of the chosen product; if so, a step of entering, by the second and/or the third user, the adjusted product bid for the chosen product; if not, a step of modifying, by the second and/or the third user, the product properties of the chosen product; and a step of entering, by the second and/or the third user, an adjusted product bid for a modified chosen product,”
the examiner respectfully disagrees.   All the elements listed in claim 26 are procedural steps in a business process.   They are all abstract.  Thus, they do not have the “combination of additional elements integrated into a practical application”.   As stated in the prior office action:
“This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.  The applicant stated the claim presents a “practical application” because the “optimizing elements” being carried out by “one or more computer processors”.   Facilitating product sourcing and auctioning is an abstract idea.  There may be “practical” purpose in doing it in the broad meaning of word; but it does not qualify as integrating the idea into a practical application under the new guidance.  See USPTO guidance published in the Federal Register on January 7, 2019.  Under the guidance, the claimed invention must improve a technology or technical field, not merely links the use of the judicial exception to a particular technological environment or field of use.   As stated in the prior office action:
“First, the examiner would acknowledge that the claims contain many business steps (including the optimization step).   These specific multiple steps disclosure has resulted in the examiner withdrawing the prior art rejections.  See Non-Final Rejection dated 3/10/20 – where the examiner stated that “the applicant amended the claim language to clearly state that all of the elements listed are necessary for the process being claimed. This narrowed the scope of the claims substantially.”  However, the 35 USC 101 analysis is not based on whether the examiner is able to find prior writing that describes the applicant’s claimed elements.   The 35 USC 101 analysis is based on the abstract idea determination and whether the technical specific elements in the claims are “generic computer”…  The complexity of the abstract idea or the disclosure of numerous business steps does not help.  The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer”.
Also, the examiner stated in the prior office action that:
“For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its effect.  That is because the effect of a business procedure is not the focus of the 35 U.S.C. 101 analysis.  In Alice, the Court did not focus on the potential effect of having a proper hedge collateral posting system in the financial market (which could potentially prevent of another too-big-too-fail institution phenomenon or even another national recession).  The Alice decision is very clear that using generic computer to carry out abstract ideas – regardless of the potential effects/outcome – is not patentable.”

In response to applicant's argument that: 
“Claim 27 further limits the step of modifying in claim 26 to include either: a step of identifying,  by the second and/or the third user, unfulfillable product properties of the chosen product; a step  of proposing, by the second and/or the third user, modified product properties of the chosen  product; a step of accepting and/or rejecting, by the first user and/or the DPS&M system, the  modified product properties of the modified chosen product; if accepted, the step of entering; and if rejected, the step of proposing,”
the examiner respectfully disagrees.   Similar to claim 26, all the elements listed in claim 27 are procedural steps in a business process.   They are all abstract.  Thus, they do not have the “combination of additional elements integrated into a practical application”.

In response to applicant's argument that: 
“the additional elements in claim 26 recite specific improvements over prior art systems by allowing "for a plurality of different products… (reciting additional claim language)… In other words, the additional elements in claim 26 allow, inter alia, data of different products and/or services from vendors to be imported into a common system in order to increase adaptability and flexibility of previously static auction transactions,”
the examiner respectfully disagrees.   First, it is important to note that the 35 USC 101 patent eligibility determination is not a prior art analysis.  Second, the examiner notes that most ordinary actions can claim to be better than some other actions.  E.g., a note written in ink may be more advantageous in some situation than a note written in pencil.  But, that does not change the fact that this claimed invention is directed to an abstract idea – which is the focus of this analysis.  

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698